Digitally signed by
                                                                                Reporter of Decisions
                                                                                Reason: I attest to
                              Illinois Official Reports                         the accuracy and
                                                                                integrity of this
                                                                                document
                                     Appellate Court                            Date: 2018.06.18
                                                                                09:44:08 -05'00'




                  Marquardt v. City of Des Plaines, 2018 IL App (1st) 163186



Appellate Court          JOHN MARQUARDT, Plaintiff-Appellee, v. THE CITY OF
Caption                  DES PLAINES, a Municipal Corporation, Defendant-Appellant.



District & No.           First District, Second Division
                         Docket No. 1-16-3186



Filed                    February 6, 2018



Decision Under           Appeal from the Circuit Court of Cook County, No. 15-CH-9477; the
Review                   Hon. Franklin U. Valderrama, Judge, presiding.



Judgment                 Affirmed.


Counsel on               Ancel, Glink, Diamond, Bush, DiCianni & Krafthefer, P.C., of
Appeal                   Chicago (Lucy B. Bednarek, of counsel), for appellant.

                         Morici, Figlioli & Associates, of Chicago (David Figlioli and Carl A.
                         Virgilio, of counsel), for appellee.



Panel                    JUSTICE PUCINSKI delivered the judgment of the court, with
                         opinion.
                         Presiding Justice Neville concurred in the judgment and opinion.
                         Justice Mason dissented, with opinion.
                                              OPINION

¶1       Plaintiff John Marquardt, a former police officer employed by the City of Des Plaines
     (City), filed a complaint against the defendant City after it denied his request for benefits
     pursuant to the Public Safety Employee Benefits Act (Act) (820 ILCS 320/1 et seq. (West
     2010)). The parties subsequently filed cross-motions for summary judgment contesting
     Marquardt’s eligibility for benefits under the Act, and after considering the filings, the circuit
     court entered judgment in favor of Marquardt and against the City, concluding that the City
     erred in finding that Marquardt was ineligible for benefits under the Act and in denying his
     petition for benefits. The City has appealed the court’s ruling. For the reasons explained herein,
     we affirm the judgment of the circuit court.

¶2                                          BACKGROUND
¶3        The following facts have been adduced from the pleadings and accompanying exhibits.
     Marquardt commenced employment as a full-time police officer for the City on July 2, 1984.
     During his tenure as an officer, Marquardt was assigned to the City’s traffic unit. At
     approximately 11:45 a.m. on August 12, 2010, while on duty, Marquardt pulled over a
     semitrailer truck that was being driven by George Khoshaba. The truck’s tires were
     compressed, and it appeared to be operating with an overweight load. After effectuating the
     traffic stop, Marquardt directed Khoshaba to drive to a local weighing station so that his trailer
     could be weighed. Khoshaba complied, and Marquardt confirmed his suspicion that the truck
     was, in fact, overweight. After ascertaining the weight of Khoshaba’s truck, Marquardt
     climbed up the truck’s ladder to inspect the load. As he was doing so, Marquardt felt a “pop” in
     his left knee. He then carefully descended the ladder and proceeded to his patrol car, where he
     completed paperwork on the traffic stop. Marquardt then issued Khoshaba a traffic citation
     pursuant to section 15-111 of the Illinois Vehicle Code (625 ILCS 5/15-111 (West 2010)),
     which prohibits a driver from operating a vehicle over the permissible weight on an Illinois
     roadway. After issuing Khoshaba the citation and completing a “Des Plaines Police
     Overweight Report,” Marquardt used his radio to inform dispatch and his supervisor that he
     had injured his knee and returned to the police department.
¶4        Marquardt was subsequently diagnosed with left medial and lateral meniscus tears in his
     left knee. He underwent surgery to repair his knee injury on November 22, 2010. Following the
     surgery, Marquardt completed a year of physical therapy and obtained other treatment;
     however, his condition did not improve, and he underwent a total knee replacement surgery on
     March 6, 2012. Following that procedure, Marquardt filed an application for a line-of-duty
     disability pension pursuant to section 3-114.1 of the Illinois Pension Code (40 ILCS 5/3-114.1
     (West 2010)) with the City’s Board of Trustees of the Police Pension Fund (Pension Board). A
     hearing on Marquardt’s application subsequently took place, and on October 30, 2012, at the
     conclusion of that hearing, the Pension Board determined that Marquardt’s injury was
     sustained while he was “on duty as a police officer for the City of Des Plaines and occurred ‘in
     the performance of an act of duty’ as defined by the Pension Code.” Accordingly, the Pension
     Board awarded him a “duty disability pension *** in the amount of 65% of the salary attached
     to his rank as Patrol Officer, effective as of September 22, 2012, the date he last received any
     pay from the City.”


                                                 -2-
¶5       Thereafter, Marquardt completed an application for health insurance benefits pursuant to
     the Act and submitted his application to the City. On November 21, 2014, Michael
     Bartholomew, the City’s city manager, authored a letter to Marquardt, denying his request for
     benefits under the Act. In the letter, Bartholomew explained that although Marquardt’s injury
     was “catastrophic” and occurred while on duty, Marquardt was not eligible for benefits under
     the Act because his injury did not occur under any of the four circumstances delineated in
     section 10(b) of the Act. That is, Marquardt’s injury did not occur during a fresh pursuit, an
     emergency, a response to an unlawful act perpetrated by another, or an investigation of a
     criminal act. Bartholomew explained: “Under Section 6 of the City’s PSEBA Policy, the City
     Manager makes the final determination regarding an applicant’s eligibility for PSEBA
     benefits. Accordingly, I have reviewed your application and the administrative record, and it is
     my determination that your injury did not occur during a fresh pursuit, or as part of or a
     response to an emergency, or by an unlawful act perpetrated by another, or during the
     investigation of a criminal act. Because none of the circumstances prescribed in Subsection
     10(b) of the PSEBA apply, your application must be denied.”
¶6       Following the City’s denial of his application for benefits under the Act, Marquardt filed a
     declaratory judgment action against the City.1 He alleged that his “catastrophic” knee injury
     was sustained while he was on duty investigating a “criminal act” and that he thus met the
     requirements for benefits delineated in sections 10(a) and 10(b) of the Act. 820 ILCS
     320/10(a), (b) (West 2010). Accordingly, he sought a declaration of his right to benefits under
     the Act and an order mandating the City to pay the monthly premiums for coverage under the
     City’s health insurance plan.
¶7       The City filed an answer in which it admitted that Marquardt sustained his injury while on
     duty as a police officer for the City and during the performance of an act of duty. The City
     further admitted that Marquardt’s injury was “catastrophic” within the meaning of the Act. The
     City, however, denied that Marquardt’s injury was the result of his investigation of a criminal
     act. Moreover, the City asserted, as an affirmative defense, that Marquardt’s “injury on August
     12, 2010 did not occur in one of the following circumstances: (1) response to fresh pursuit, (2)
     response to what is reasonably believed to be an emergency, (3) the unlawful act by another, or
     (4) during the investigation of a criminal act. 820 ILCS 320/10(b).” Given that Marquardt’s
     injury did not occur in the context of any of the four specific circumstances delineated in
     section 10(b) of the Act, the City contended that he was “not entitled to benefits under [the
     Act].”
¶8       The parties subsequently engaged in discovery, and Marquardt and Khoshaba were both
     deposed and provided details about the traffic stop that resulted in Marquardt’s injury.
     Marquardt testified, in pertinent part, that he effectuated a traffic stop on Khoshaba because the
     truck he was driving had compressed tires and appeared to be slow to accelerate. Based on
     these observations, he believed that Khoshaba’s vehicle was overweight and was being
     operated in contravention of section 15-111 of the Illinois Vehicle Code (625 ILCS 5/15-111
     (West 2010)). He further testified that after ascertaining that Khoshaba was driving a truck that
     exceeded the permissible wheel and axel gross weight loads permitted under the Illinois

         1
          Marquardt’s complaint also contained a claim seeking administrative review of the City’s denial
     of his request for benefits under the Act; however, that claim was dismissed and is not relevant to this
     appeal.

                                                    -3-
       Vehicle Code, he climbed the ladder of Khoshaba’s truck to inspect the load and determined
       that the truck was hauling broken concrete. Marquardt explained that he was required to
       identify and describe the load that Khoshaba was hauling in order to complete the requisite
       “Des Plaines Police Overweight Report” and to issue Khoshaba a traffic citation. He further
       testified that there was no way for him to inspect the load that Khoshaba was hauling without
       climbing up the truck to peer down into the open semitrailer. Marquardt explained that he felt
       something in his left knee pop when he was traversing up the ladder located near the front of
       Khoshaba’s truck. After maneuvering himself down the ladder, he issued Khoshaba the
       citation, which resulted in a fine, and completed the “Des Plaines Police Overweight Report.”
¶9          In his deposition, Khoshaba testified that on the date of the traffic stop, he was driving a
       trailer with an open top. He confirmed that there was no way to open the back of the trailer to
       show Marquardt the concrete he was hauling. He further confirmed that Marquardt climbed the
       ladder of his truck in order to identify the type of load that he was hauling. After being issued a
       traffic citation, Khoshaba testified that he pled guilty to violating the Illinois Vehicle Code and
       paid a fine.
¶ 10        After engaging in the aforementioned discovery, the parties filed cross-motions for
       summary judgment. In Marquardt’s motion, he argued that there was no dispute that he met the
       prerequisites for benefits set forth in section 10(a) and (b) of the Act. Specifically, he argued
       that there was no dispute his knee injury was “catastrophic” within the meaning of section
       10(a) of the Act because it resulted in his receiving a line-of-duty disability pension. He
       likewise argued that there was no dispute that Khoshaba’s conduct in driving a truck with an
       overweight load constituted both an “unlawful” and “criminal” act within the meaning of the
       Act and that his catastrophic knee injury was a direct result of Khoshaba’s unlawful and
       criminal conduct, thus satisfying the criteria set forth in section 10(b) of the statute.
¶ 11        In its cross-motion for summary judgment, the City acknowledged that Marquardt had
       suffered a catastrophic injury, but argued that his injury had not been sustained during the
       course of one of the four scenarios contemplated by section 10(b) of the Act. Specifically, the
       City argued that Khoshaba’s conduct in driving an overweight truck did not constitute a
       “criminal act” because it did not result in prison time or any other serious penalty; rather, it
       simply resulted in a monetary fine. As a result, the City argued that Marquardt’s injury was not
       sustained during an investigation of a criminal act. The City conceded that Khoshaba’s
       conduct in driving his overweight truck on an Illinois roadway constituted an “unlawful act,”
       but argued that Marquardt’s injury did not occur as a result of Khoshaba’s unlawful act
       because it did not occur “during the [actual] commission of an unlawful act.” Instead, the City
       reasoned that Marquardt’s injury was sustained after the truck had already been stopped and
       during his subsequent inspection of the truck’s load. As such, the City argued that there were
       no genuine issues of material fact that Marquardt was unable to meet the Act’s eligibility
       requirements and requested the circuit court to enter summary judgment in its favor.
¶ 12        After reviewing the parties’ filings, the circuit court entered judgment in favor of
       Marquardt and against the City. In a detailed written order, the circuit court agreed with the
       City that Khoshaba’s conduct in driving an overweight vehicle did not constitute a “criminal
       act” pursuant to the Act. In doing so, the court interpreted the term “criminal act” to mean “an
       act that constitutes a felony or misdemeanor under Illinois law, i.e., an act for which a sentence
       of imprisonment may be imposed.” It reasoned that Khoshaba’s violation of the Illinois
       Vehicle Code, which resulted in a fine, was not a criminal act within the meaning of the Act.

                                                    -4-
       The court, however, agreed with the parties that Khoshaba’s violation of the Illinois Vehicle
       Code constituted an “unlawful act perpetrated by another” as set forth in the Act. The court
       further found that Marquardt’s catastrophic injury was sustained “as the result of” Khoshaba’s
       unlawful act. In doing so, the court observed that the Act did not define the phrase “as the result
       of” and that the phrase had not been interpreted by any Illinois courts called upon to construe
       the Act. The circuit court then relied on an Illinois Supreme Court case equating the phrase “as
       a result of” in the context of the Consumer Fraud and Deceptive Business Practices Act (815
       ILCS 505/1 et seq. (West 1996)) with “proximate cause.” Oliveira v. Amoco Oil Co., 201 Ill.
       2d 134, 140 (2002). Relying on Oliveira, the circuit court construed the phrase “as the result
       of” as used in the Act to impose a proximate cause requirement on individuals seeking
       benefits. The court further found that Marquardt’s injury was proximately caused by
       Khoshaba’s unlawful conduct because Khoshaba’s conduct was both the cause in fact and
       legal cause of Marquardt’s injury. Therefore, the court determined that Marquardt was entitled
       to benefits under the Act and ordered the City to “pay health insurance premiums for plaintiff
       pursuant to section 10 of the [Act].”
¶ 13       This appeal followed.

¶ 14                                             ANALYSIS
¶ 15        On appeal, the City contests the propriety of the circuit court’s ruling on the parties’
       cross-motions for summary judgment. In doing so, the City reasserts the arguments it raised
       below and contends that “Marquardt’s injury occurred after the unlawful act of driving an
       overweight truck was complete and, therefore, his injury was not the result of an unlawful act
       perpetrated by another.”
¶ 16        Summary judgment is appropriate when “the pleadings, depositions, and admissions on
       file, together with the affidavits, if any, show that there is no genuine issue as to any material
       fact and that the moving party is entitled to a judgment as a matter of law.” 735 ILCS
       5/2-1005(c) (West 2010). In reviewing a motion for summary judgment, a court must construe
       the pleadings, depositions, admissions, and affidavits strictly against the moving party to
       determine whether a genuine issue of material fact exists. Williams v. Manchester, 228 Ill. 2d
       404, 417 (2008). A genuine issue of fact exists where the material relevant facts in the case are
       disputed, or where reasonable persons could draw different inferences and conclusions from
       the undisputed facts. Adams v. Northern Illinois Gas Co., 211 Ill. 2d 32, 43 (2004). To survive
       a motion for summary judgment, the nonmoving party need not prove his case at this
       preliminary stage of litigation; however, the plaintiff must present some evidentiary facts to
       support each element of his cause of action, which would arguably entitle him to a judgment.
       Richardson v. Bond Drug Co. of Illinois, 387 Ill. App. 3d 881 (2009); Garcia v. Nelson, 326 Ill.
       App. 3d 33, 38 (2001). Although summary judgment has been deemed a “drastic means of
       disposing of litigation” (Purtill v. Hess, 111 Ill. 2d 229, 240 (1986)), it is nonetheless an
       appropriate mechanism to employ to expeditiously dispose of a lawsuit when the moving
       party’s right to a judgment in its favor is clear and free from doubt (Morris v. Margulis, 197 Ill.
       2d 28, 35 (2001)). Where, as here, the parties file cross-motions for summary judgment, they
       agree that only a question of law is at issue, and they invite the court to decide that issue based
       on its review of the record. Pielet v. Pielet, 2012 IL 112064, ¶ 28; Morningside North
       Apartments I, LLC v. 1000 N. LaSalle, LLC, 2017 IL App (1st) 162274, ¶ 11. A trial court’s


                                                    -5-
       ruling on a motion for summary judgment is subject to de novo review (Weather-Tite, Inc. v.
       University of St. Francis, 233 Ill. 2d 385, 389 (2009)).
¶ 17       Construction of a statute is similarly subject to de novo review. Village of Vernon Hills v.
       Heelan, 2015 IL 118170, ¶ 18; Krohe v. City of Bloomington, 204 Ill. 2d 392, 395 (2003). “The
       fundamental objective of statutory construction is to ascertain and give effect to the intent of
       the legislature.” Gaffney v. Board of Trustees of the Orland Fire Protection District, 2012 IL
       110012, ¶ 56. The best indication of the legislature’s intent is the plain language of the statute.
       People ex rel. Madigan v. Wildermuth, 2017 IL 120763, ¶ 17; Nowak v. City of Country Club
       Hills, 2011 IL 111838, ¶ 11. When reviewing the plain language of a statute, “ ‘words and
       phrases should not be construed in isolation, but must be interpreted in light of other relevant
       provisions of the statute.’ ” Senese v. Village of Buffalo Grove, 383 Ill. App. 3d 276, 279
       (2008) (quoting Chatham Foot Specialists, P.C. v. Health Care Service Corp., 216 Ill. 2d 366,
       382 (2005)).
¶ 18       The Act was passed by the Illinois legislature in 1997. Pub. Act 90-535, § 10 (eff. Nov. 14,
       1997). The purpose of the Act is to continue the provision of employer-provided health
       insurance coverage for public safety employees and their families in the event that an
       employee is killed or catastrophically injured in the line of duty. Heelan, 2015 IL 118170,
       ¶ 20; Nowak, 2011 IL 111838, ¶ 16. In order to effectuate that purpose, section 10 the Act
       provides, in pertinent part, as follows:
                   “§ 10. Required health coverage benefits.
                   (a) An employer who employs a full-time law enforcement, correctional or
               correctional probation officer, or firefighter, who, on or after the effective date of this
               Act suffers a catastrophic injury or is killed in the line of duty shall pay the entire
               premium of the employer’s health insurance plan for the injured employee, the injured
               employee’s spouse, and for each dependent child of the injured employee until the
               child reaches the age of majority or until the end of the calendar year in which the child
               reaches the age of 25 if the child continues to be dependent for support or the child is a
               full-time or part-time student and is dependent for support. ***
                                                     ***
                   (b) In order for the law enforcement, correctional or correctional probation officer,
               firefighter, spouse, or dependent children to be eligible for insurance coverage under
               this Act, the injury or death must have occurred as the result of the officer’s response to
               fresh pursuit, the officer or firefighter’s response to what is reasonably believed to be
               an emergency, an unlawful act perpetrated by another, or during the investigation of a
               criminal act.” (Emphases added.) 820 ILCS 320/10(a), (b) (West 2010).
¶ 19       Based on the plain language of the statute, eligibility for benefits under the Act is limited to
       those individuals who suffer a catastrophic injury on or after the effective date of the Act as a
       result of the individual’s response to a fresh pursuant, an emergency, an unlawful act
       perpetrated by another, or during an investigation into a criminal act. Id. The term
       “ ‘catastrophic injury’ is a term of art, and it means an injury that results in the awarding of a
       line-of-duty disability pension.” Nowak, 2011 IL 111838, ¶ 12 (citing Krohe, 204 Ill. 2d at
       398-400); see also Bremer v. City of Rockford, 2016 IL 119889, ¶ 26 (emphasizing that a
       plaintiff cannot establish a catastrophic injury under section 10(a) of the Act simply by
       showing that he incurred an injury during the course of his employment; rather, the plaintiff
       “must establish an injury that resulted in a line-of-duty disability pension”); Heelan, 2015 IL

                                                    -6-
       118170, ¶ 23 (noting that in construing the term “catastrophic injury,” the court has “expressly
       equated the determination of a catastrophic injury with the award of a line-of-duty disability
       pension”).
¶ 20        As a threshold matter, we note that there is no dispute that Marquardt’s 2010 injury was
       sustained after the effective date of the Act and that his injury was “catastrophic” within the
       meaning of the Act because it resulted in him being awarded a line-of-duty disability pension.
       Nowak, 2011 IL 111838, ¶ 12. He thus satisfies the prerequisite for benefits set forth in section
       10(a) of the Act. The relevant inquiry is thus whether Marquardt’s injury was sustained in a
       manner provided for in section 10(b) of the statute, specifically, whether his injury was “the
       result of *** an unlawful act perpetrated by another.” 820 ILCS 320/10(b) (West 2010).
¶ 21        The Act does not define the term unlawful act; however, in Senese, 383 Ill. App. 3d 276,
       the Second District construed the term to mean “ ‘[c]onduct that is not authorized by law; a
       violation of a civil or criminal law.’ ” Id. at 279 (quoting Black’s Law Dictionary 1574 (8th ed.
       2004)). The court further determined that in accordance with that definition, violations of the
       Illinois Vehicle Code constitute unlawful acts within the meaning of the Act. Id. Accordingly,
       the court found that a police officer who was assigned to monitor traffic and was struck and
       injured by a driver operating his vehicle in contravention of several provisions of the Illinois
       Vehicle Code was injured as a result of an unlawful act perpetrated by another and entitled to
       benefits under the Act. Id. at 280-81.
¶ 22        The City acknowledges that under the definition of unlawful act set forth in Senese,
       Khoshaba’s conduct in driving an overweight truck in violation of section 15-111 of the
       Illinois Vehicle Code constituted an unlawful act within the meaning of the Act. The City,
       however, submits that Marquardt’s injury was not “the result of” Khoshaba’s unlawful act.
       That is, Marquardt was not injured while Khoshaba was driving his overweight truck on an
       Illinois roadway; rather, he was injured after he had already stopped and weighed Khoshaba’s
       vehicle. According to the City, “Marquardt’s injury occurred after the unlawful act of driving
       an overweight truck was complete.” Because he “was not injured during the actual
       commission of an unlawful act,” the City argues that Marquardt cannot satisfy section 10(b) of
       the Act. (Emphasis added.)
¶ 23        We disagree. As set forth above, the plain language of section 10(b) of the Act provides
       that in order to be eligible for benefits, the law enforcement officer’s injury must have occurred
       “as the result of *** an unlawful act perpetrated by another.” (Emphasis added.) 820 ILCS
       320/10 (b) (West 2014). The parties agree that the Act does not define the phrase “as the result
       of” and that no Illinois court has expressly defined or construed that phrase as used in the Act.
       It is well-established that where a statute does not define a specific term or phrase, courts may
       consult dictionaries to ascertain the plain and ordinary meaning of the otherwise undefined
       word or phrase. Landis v. Marc Realty, L.L.C., 235 Ill. 2d 1, 8 (2009). Indeed, Illinois courts
       have routinely consulted dictionaries to ascertain the meaning of undefined terms in the Act.
       See, e.g., Gaffney, 2012 IL 110012, ¶¶ 60-61 (consulting Webster’s International Dictionary to
       ascertain the plain and ordinary meaning of the word “emergency” as used in the Act); Senese,
       383 Ill. App. 3d at 279 (utilizing Black’s Law Dictionary’s definition of “unlawful act” to
       define that term as used in the Act). We note that Black’s Law Dictionary defines the term
       “result” as “[a] consequence, effect, or conclusion.” Black’s Law Dictionary (10th ed. 2014).
       Merriam-Webster Dictionary equates the phrase “as a result” with the phrase “because of


                                                   -7-
       something.” Merriam-Webster Online Dictionary, https://www.merrian-webster.com/
       dictionary/as%20a%20result (last visited Oct. 3, 2017).
¶ 24        Keeping these definitions in mind, we conclude that Marquardt’s catastrophic knee injury
       was clearly a consequence or effect of Khoshaba’s unlawful act of driving an overweight truck
       on an Illinois roadway and was sustained because of Khoshaba’s unlawful conduct.
       Marquardt’s uncontradicted deposition testimony established that after he determined that
       Khoshaba’s truck was overweight, he was required to issue Khoshaba a citation and complete a
       “Des Plaines Police Overweight Report” in order to fulfill his duties as a traffic officer for the
       City. The mandatory report, in turn, required Marquardt to specify the weight of the truck, the
       scales used to weigh the truck, and the “type of load” that the truck had been hauling.
       Marquardt further testified that in order to ascertain the type of load that Khoshaba’s truck
       contained, he was required to scale the truck’s ladder located near the front of the vehicle in
       order to view the contents of the semitrailer. Marquardt’s knee injury occurred during his
       climb up the truck’s ladder. During his own deposition, Khoshaba confirmed that Marquardt
       climbed the ladder of his truck in order to identify the type of load that he was hauling in his
       truck. Khoshaba explained that his trailer had an open top and that there was no way to open
       the back of the trailer in order to show Marquardt the broken pieces of concrete that he was
       hauling in his truck.
¶ 25        Based on our review of the record, there is no dispute that Khoshaba’s unlawful violation
       of section 15-111 of the Illinois Vehicle Code, triggered Marquardt’s duty as a traffic officer
       employed by the City to effectuate a vehicle stop, and to weigh the vehicle (625 ILCS
       5/15-112(a) (West 2010)), and upon confirming his suspicion that Khoshaba’s vehicle was
       overweight, he became duty-bound to complete the requisite “Des Plaines Police Overweight
       Report.” Marquardt was not afforded any discretion regarding the completion of the required
       report; rather, he was required to provide comprehensive details about the traffic stop,
       including the “type of load” Khoshaba’s vehicle was hauling. There is similarly no dispute that
       the only means available to Marquardt to ascertain the type of load that Khoshaba was hauling
       in order to complete the requisite “Des Plaines Police Overweight Report” was to climb the
       truck’s ladder. It is thus clear that Marquardt’s knee injury was indisputably a clear
       consequence and effect of Khoshaba’s unlawful act of driving his truck in contravention of the
       Illinois Vehicle Code and occurred because of Khoshaba’s unlawful conduct. We therefore
       conclude that Marquardt’s catastrophic injury was “the result of” an “unlawful act perpetrated
       by another” within the meaning of the Act.
¶ 26        Although our dissenting colleague suggests that our approach improperly expands a
       municipality’s liability for the cost of a former employee’s health care to account for injuries
       sustained by a police officer, we respectfully disagree with the dissent’s construction or
       interpretation of section 10 of the Act. We also find her hypothetical distinguishable from the
       facts in our case. Our colleague suggests the manner in which Marquardt sustained his
       catastrophic injury is akin to a situation in which a law enforcement officer falls down a set of
       stairs after responding “to a late-night complaint regarding a violation of a municipal noise
       ordinance.” This hypothetical, however, fails to account for the section of the Illinois Vehicle
       Code that governed Marquardt’s acts. Unlike the officer in our dissenting colleague’s
       hypothetical, Marquardt was required by the Illinois Vehicle Code to stop the vehicle and
       weigh the vehicle. Id. His injury was incurred during the course of an Illinois Vehicle Code
       inspection, which was triggered by Khoshaba’s unlawful act of operating an overweight

                                                   -8-
       vehicle on an Illinois roadway. Id. The Illinois Vehicle Code inspection was not complete until
       after Marquardt ascertained the weight and identified the load of Khoshaba’s vehicle (id.) and
       completed the requisite “Des Plaines Police Overweight Report.” Finally, while we agree with
       the dissent that subsection 10(b) provides benefits for officers who investigate criminal
       activities, we find that subsection 10(b) also provides benefits for officers’ injuries that occur
       as a result of a truck driver’s unlawful acts. We find that the circuit court properly entered
       judgment in favor of Marquardt.
¶ 27       In doing so, we note that although we agree with the conclusion reached by the circuit
       court, we disagree with the approach it utilized. Specifically, we decline to equate the phrase
       “as the result of,” as used in the Act, with proximate cause. In its written order, the circuit court
       correctly observed that our supreme court has construed the phrase “as a result of” as used in
       the Consumer Fraud and Deceptive Business Practices Act to mean proximate cause. See
       Oliveira, 201 Ill. 2d at 149 (quoting 815 ILCS 505/10a(a) (West 1996)). Our supreme court,
       however, has subsequently cautioned against introducing common law concepts of negligence
       and proximate cause into a statute when those concepts are not explicitly provided for in a
       statute. See Robbins v. Board of Trustees of the Carbondale Police Pension Fund, 177 Ill. 2d
       533, 543 (1997) (finding that the appellate court erred in relying on principles of negligence
       and proximate cause when interpreting a provision in the Illinois Pension Code that contained
       the phrase “resulting from” when those concepts were not provided for in the plain language of
       the statute). Here, Marquardt’s claim for benefits is a statutory action, not a common law
       negligence action. We therefore decline to deviate from the plain language of the statute and
       introduce a proximate cause element into the statute. See id. at 543-44. As set forth above, the
       plain language of the statute simply required Marquardt to establish that his catastrophic injury
       was the result of an unlawful act perpetrated by another and we find that he has done so. We
       thus affirm the judgment of the circuit court.

¶ 28                                          CONCLUSION

¶ 29       Affirmed.

¶ 30       JUSTICE MASON, dissenting:
¶ 31       I respectfully disagree with the majority’s determination that Marquardt’s catastrophic
       injury occurred “as a result of” Khoshaba’s unlawful operation of an overweight truck.
       Certainly Marquardt would not have been injured but for Khoshaba’s unlawful act, but his
       injury was not a result of that act. Because I believe the majority’s interpretation of section 10
       of the Act is at odds with settled principles of statutory construction and improperly expands
       the City’s statutory obligation, I respectfully dissent.
¶ 32       Under section 10 of the Act, police officers and other public safety employees who have
       suffered a catastrophic line of duty injury are entitled to have their municipal employer pay
       100% of their health insurance benefits, and those of their spouses and dependents, despite
       termination of the employment relationship due to the injury. 820 ILCS 320/10(a) (West
       2010). Because, in the absence of the statute, the employee would have “no common law right
       to employer-provided health insurance at all, let alone fully subsidized employer-provided
       health insurance,” our supreme court has found that the Act’s mandate, under well-established
       principles of statutory construction, must be strictly construed in favor of the municipal

                                                     -9-
       employer. Nowak v. City of Country Club Hills, 2011 IL 111838, ¶ 19; see also Schultz v.
       Performance Lighting, Inc., 2013 IL 115738, ¶ 12 (to the extent that there is any ambiguity,
       “statutes that create ‘new liabilities’ should be strictly construed in favor of persons sought to
       be subjected to their operation and will not be extended beyond their terms”).
¶ 33       Under its home rule powers, the City, as a home rule municipality,2 would normally be
       allowed to determine on what terms it would employ and compensate its employees. Ill. Const.
       1970, art. VII, § 6(g), (h)-(i); Schillerstrom Homes, Inc. v. City of Naperville, 198 Ill. 2d 281,
       286-88 (2001) (home rule municipality generally has broad power to “chart the course of [its]
       own growth” absent an express limitation by the General Assembly). The Act specifically
       recognizes that it is a limitation on a municipality’s home rule powers under the Illinois
       Constitution. 820 ILCS 320/20 (West 2010) (home rule municipality that “employs a full-time
       law enforcement, correctional or correctional probation officer, or firefighter may not provide
       benefits to persons covered under this Act in a manner inconsistent with the requirements of
       this Act”).
¶ 34       With that framework in mind, subsection 10(b) conditions entitlement to benefits by
       requiring that the catastrophic injury occur “as a result of” certain events: (i) fresh pursuit, (ii)
       the officer’s response to what was reasonably believed to be an emergency, (iii) an unlawful
       act perpetrated by another, or (iv) the investigation of a criminal act. The only possible source
       of Marquardt’s entitlement to lifetime health benefits at the City’s expense is the provision for
       injuries sustained as a result of an unlawful act perpetrated by another. Thus, we must
       determine whether Marquardt was injured as a result of Khoshaba’s operation of an
       overweight vehicle.
¶ 35       The majority concludes that he was. Given that the Act does not define the phrase “as a
       result of,” and because dictionary definitions equate the phrase with “because of something,”
       the majority reasons that Marquardt’s disabling injury, sustained when he climbed the truck’s
       ladder to ascertain what type of load the truck was carrying, occurred because of Khoshaba’s
       unlawful act of operating an overweight vehicle. Supra ¶ 25. In other words, but for
       Khoshaba’s unlawful operation of an overweight truck, Marquardt would not have been
       injured.
¶ 36       While this is not a facially unreasonable interpretation of the phrase “as a result of,” if we
       change the scenario slightly, the fact that this interpretation expands a municipality’s liability
       for the cost of former employees’ health care becomes apparent. Assume an officer is called to
       respond to a late-night complaint regarding a violation of a municipal noise ordinance. When
       the officer arrives at the multiunit building, she ascertains the source of the noise, gains access
       to the building, and advises the offender (whose act is “unlawful” under the ordinance) to turn
       down the music. As the officer leaves, she falls down the interior steps and sustains a
       catastrophic back injury that necessitates her retirement. That officer would be entitled to a line
       of duty disability pension, but she would not be entitled to benefits under the Act because it
       cannot reasonably be said that her injury was sustained “as a result of” the violation of the
       noise ordinance. Under the majority’s analysis, but for the offender’s ordinance violation, the
       officer would not have been injured, and the municipality would therefore have to cover the

           2
             See Des Plaines Ordinance No. M-67-02; Jonah Meadows, Des Plaines Reverses Vote on County
       Wage, Sick Leave Rules, Des Plaines Patch (June 19, 2017), https://patch.com/
       Illinois/desplaines/des-plaines-vote-again-county-wage-increase (last updated on June 20, 2017).

                                                    - 10 -
       entirety of her health care benefits, even after retirement. This logical extension of the
       majority’s interpretation substantially increases the municipality’s exposure to liability for
       lifetime health benefits and, according to our supreme court’s analysis in Nowak, should be
       rejected for that reason alone.
¶ 37        Additionally, when the other types of events the legislature determined would give rise to a
       municipal employer’s obligation to pay lifetime health benefits for former employees and their
       families are considered, the majority’s interpretation of “as a result of” becomes more tenuous.
       See People v. Ringland, 2017 IL 119484, ¶ 13 (court should not consider words and phrases in
       isolation, but instead should interpret each word and phrase in light of the statute as a whole).
       The other events in subsection 10(b) giving rise to entitlement to lifetime benefits concern
       activities that pose particular risks to police and other public safety employees: fresh pursuit of
       a suspect, responding to an emergency situation, and investigating crimes. In this context,
       catastrophic injuries sustained as a result of the “unlawful acts” of others would reasonably
       encompass similar law enforcement activities that, while not criminal or emergent in nature,
       present enhanced risks for catastrophic injuries, i.e., pursuit of a vehicle that ran a red light,
       writing tickets on a busy highway, or stepping in to break up an unruly crowd in the street.
       Viewed in this manner, Marquardt’s injury, sustained while the truck was in the weigh station,
       does not fit the mold.
¶ 38        Further, section 10(b) refers to an unlawful act perpetrated by another. The legislature’s
       use of the word “perpetrated” connotes some active conduct by a third party. When instead the
       third party’s unlawful conduct is not directed at the public safety employee but merely sets in
       motion a series of events that ultimately leads to the injury, the remote nature of the connection
       is inconsistent with the concept of an unlawfully perpetrated act.
¶ 39        Finally, Marquardt was injured in connection with his investigation of the type of load
       Khoshaba was carrying, information that was necessary for him to fill out his report, but which
       was unrelated to the fact that, whatever the truck was carrying, it was unlawfully overweight.
       When the legislature wanted to mandate lifetime health benefits for injuries sustained as a
       result of investigative activities, it expressly specified, as is evident from section 10(b)’s
       provision for benefits due to injuries sustained as a result of criminal investigations. The fact
       that the Act does not likewise provide for benefits in the context of injuries sustained as a result
       of the investigation of unlawful acts of others weighs strongly against the interpretation the
       majority adopts.
¶ 40        The decision in Senese v. Village of Buffalo Grove, 383 Ill. App. 3d 276 (2008), comports
       with this analysis. There, a police officer monitoring traffic from his squad car at an
       intersection was struck from behind by a driver operating his vehicle in violation of several
       provisions of the Illinois Vehicle Code. Specifically, the driver’s windshield was obstructed
       and he failed to reduce speed to avoid a collision, both violations of the Illinois Vehicle Code.
       Id. at 277. The question the court in Senese was called upon to resolve was whether operation
       of a vehicle in violation of traffic safety laws constituted an “unlawful act” within the meaning
       of section 10(b). Finding that the village failed to articulate a workable definition of “unlawful
       act,” and given the Act’s failure to otherwise define the phrase, the court concluded that a
       motorist’s operation of a vehicle in violation of the law and in a manner that injured the police
       officer fell within the ambit of the Act. Id. at 281. This is entirely consistent with the
       interpretation I propose above.


                                                    - 11 -
¶ 41       Although Senese discounted the village’s argument regarding interpretation of the phrase
       “unlawful act perpetrated by another” in light of section 10(b)’s other provisions, it did so in
       the context of determining the meaning of “unlawful act.” Id. at 280. When the issue is instead
       whether the catastrophic injury was sustained as a result of an act that the parties agree was
       unlawful, the issue is the relationship between the unlawful act and the injury, which Senese
       did not address. Moreover, Senese’s risk analysis is ultimately inconsistent with the supreme
       court’s later decision in Nowak, which recognizes strict construction as the touchstone of
       interpretation of the Act’s provisions. Nowak, 2011 IL 111838, ¶ 19. So while I agree that
       Senese was correctly decided because the officer’s catastrophic injury was sustained as a result
       of the motorist’s operation of his vehicle in an unlawful manner, the decision does not compel
       a different result here.
¶ 42       I would reverse the trial court’s summary judgment order in favor of Marquardt and direct
       entry of summary judgment in favor of the City.




                                                  - 12 -